Citation Nr: 0502915	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from December 1977 to July 1978.  
He also had Naval Reserves active duty training for various 
periods until December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, in which the RO denied the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records private medical care providers.  Such 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c)(1) 
(2004).  At the May 2004 central office hearing the veteran 
testified that Dr. T. had treated him for hearing loss and 
tinnitus.  Those records are not in the claims file.  The 
Board also notes that there is a July 2000 medical opinion of 
record from Dr. F., however, those medical records are not in 
the claims file.  

The veteran stated that he was being seen at the Elsmere, 
Delaware VA Medical Center (VAMC).  He testified that he did 
not receive any VA medical treatment between 1980 and 2000, 
but that he had several appointments scheduled for May 2004.  
The VA medical records from Wilmington, Delaware, are in the 
claims file but the VA medical records from Elsmere, 
Delaware, are not.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2004).

At the May 2004 central office hearing the veteran testified 
that his hearing loss existed prior to service and that 
exposure to noise during service aggravated his hearing loss.  
He stated that he was placed on a gun mount without any 
hearing protection.  As a reservist he was exposed to noise 
about once a month for two days a month and then the two 
weeks he had on active duty in Cuba.  The veteran testified 
that his tinnitus began immediately after his reserve service 
ended.  He did not have a separation examination.  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition"-that is, a worsening that existed not only at the 
time of separation but one that still exists currently-is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n.2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003). 
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

The Board notes that the veteran has not been afforded a VA 
examination to determine whether his hearing loss and 
tinnitus were incurred in or aggravated by service.  In the 
case of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Fulfillment of the VA's duty to assist includes the conduct 
of a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the AMC, in Washington, DC, for the 
following development:

1.  Send the veteran several VA Forms 21-
4142, Authorization and Consent to 
Release Information to the Department to 
Veterans Affairs.  Once the veteran 
returns the signed forms obtain the 
veteran's medical records from the 
private doctors listed on the forms - Dr. 
T. and Dr. F.  

2.  Obtain the veteran's medical records 
from the VAMC in Elsmere, Delaware, from 
January 2000 until the present and 
associate them with the claims file.  

3.  If any requested evidence is not 
available, notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.  See also VBA Fast Letter No. 00-87 
(November 17, 2000); 38 C.F.R. 
§ 3.159(e).  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination.  
Send the claims folder to the examiner 
for review.  The examiner is requested to 
indicate in the examination report that 
the claims folder has been reviewed.

?	The examiner is requested to opine 
as to whether it is at least as 
likely as not that the veteran's 
current bilateral hearing loss and 
tinnitus were incurred in or 
aggravated by service.  
?	The veteran maintains that he was 
exposed to acoustic trauma during 
his service from December 1977 to 
July 1978.  He acknowledges that his 
hearing loss existed prior to 
December 1977, but that his hearing 
loss was aggravated during service.  
His related civilian specialty from 
December 1977 to July 1978 was as an 
ordinance mechanic.
?	All indicated special studies deemed 
necessary should be accomplished.  
Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

5.  Following completion of the 
foregoing, the RO should readjudicate the 
claims.  See Wagner; VAOPGCPREC 3-2003, 
If the benefits sought on appeal are not 
granted, send the veteran and his 
representative an SSOC and give them an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




